

115 HR 6085 IH: Prematurity Research Expansion and Education for Mothers who deliver Infants Early Reauthorization Act of 2018
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6085IN THE HOUSE OF REPRESENTATIVESJune 13, 2018Ms. Eshoo (for herself and Mr. Lance) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo revise and extend the Prematurity Research Expansion and Education for Mothers who deliver
			 Infants Early Act (PREEMIE Act).
	
 1.Short titleThis Act may be cited as the Prematurity Research Expansion and Education for Mothers who deliver Infants Early Reauthorization Act of 2018 or the PREEMIE Reauthorization Act of 2018.
		2.Research relating to preterm labor and delivery and the care, treatment, and outcomes of preterm
 and low birthweight infantsSection 2 of the Prematurity Research Expansion and Education for Mothers who deliver Infants Early Act (42 U.S.C. 247b–4f) is amended—
 (1)in subsection (b)— (A)in paragraph (1)(A), by striking clinical, biological, social, environmental, genetic, and behavioral factors relating and inserting biological, social, and other determinants that contribute to health disparities and are related; and
 (B)in paragraph (2), by striking concerning the progress and any results of studies conducted under paragraph (1) and inserting regarding activities and studies conducted under paragraph (1), including any applicable analyses of preterm birth. Such report shall be posted on the Internet website of the Department of Health and Human Services.;
 (2)by striking subsection (c) and inserting the following:  (c)Pregnancy risk assessment monitoring surveyThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease Control and Prevention, shall—
 (1)continue systems for the collection of maternal-infant clinical and biomedical information, including electronic health records, electronic databases, and biobanks, to link with the Pregnancy Risk Assessment Monitoring System (PRAMS) and other epidemiological studies of prematurity in order to track, to the extent practicable, all pregnancy outcomes and prevent preterm birth;
 (2)provide technical assistance, as appropriate, to support States in improving the collection of information pursuant to this subsection.; and
 (3)in subsection (e), by striking except for subsection (c), $1,880,000,000 for each of fiscal years 2014 through 2018 and inserting $2,000,000 for each of fiscal years 2019 through 2023. 3.Public and health care provider education and support servicesSection 399Q of the Public Health Service Act (42 U.S.C. 280g–5) is amended—
 (1)in subsection (a)— (A)by striking conduct demonstration projects for the purpose of improving and inserting continue efforts to improve; and
 (B)by striking for babies born preterm and inserting mothers of infants born preterm, and infants born preterm, including through demonstration projects, as appropriate; and
 (2)in subsection (b)— (A)in the matter preceding paragraph (1), by striking under the demonstration project;
 (B)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking programs to test and evaluate various and inserting programs which, in collaboration with States, localities, and community organizations, support;
 (ii)by redesignating subparagraphs (B) through (F) as subparagraphs (C) through (G), respectively; (iii)by inserting after subparagraph (A), the following:
						
 (B)evidence-based strategies to prevent preterm birth and associated outcomes;; (iv)in subparagraph (C), as so redesignated, by inserting , and the risks of non-medically indicated deliveries before full term before the semicolon;
 (v)in subparagraph (D), as so redesignated— (I)in clause (ii), by inserting intake before the semicolon;
 (II)in clause (iii), by striking and at the end; (III)by redesignating clause (iv) as clause (vii); and
 (IV)by inserting after clause (iii), the following:  (iv)screening for and treatment of substance use disorders;
 (v)screening and treatment of maternal depression; (vi)maternal immunization; and;
 (vi)in subparagraph (E), as so redesignated, by adding and after the semicolon; (vii)in subparagraph (F), as so redesignated, by striking ; and and inserting a period; and
 (viii)by striking subparagraph (G), as so redesignated; and (C)in paragraph (2), by inserting , as well as prevention of a future preterm birth before the semicolon.
 4.Advisory Committee on Infant MortalitySection 104(b) of the PREEMIE Reauthorization Act (42 U.S.C. 247b–4f note) is amended— (1)in paragraph (2)—
 (A)in the matter preceding subparagraph (A), by striking and recommendations to the Secretary concerning the following activities and inserting , recommendations, or information to the Secretary as may be necessary to improve activities and programs to reduce severe maternal morbidity and infant mortality and preterm birth, which may include recommendations, advice, or information related to the following;
 (B)in subparagraph (A), by striking and improving the health status of pregnant women and infants and inserting , preterm birth, and improving the health status of pregnant women and infants, and information on cost-effectiveness and outcomes of such programs;
 (C)in subparagraph (C), by striking Implementation of the and inserting The; and (D)by striking subparagraph (D) and inserting the following:
					
 (D)Implementation of Healthy People objectives related to maternal and infant health. (E)Strategies to reduce racial, ethnic, geographic, and other health disparities in birth outcomes.
 (F)Strategies, including the implementation of such strategies, to address gaps in Federal research, programs, and education efforts related to the prevention of severe maternal morbidity and infant mortality, and other adverse birth outcomes.;
 (2)by striking paragraph (3) and redesignating paragraph (4) as paragraph (3); and (3)by adding at the end the following:
				
 (4)Biennial reportNot later than 1 year after the date of enactment of the PREEMIE Reauthorization Act of 2018, and every 2 years thereafter, the Advisory Committee shall— (A)publish a report summarizing activities and recommendations of the Advisory Committee since the publication of the previous report;
 (B)submit such report to the Secretary and the appropriate Committees of Congress; and (C)post such report on the Internet website of the Department of Health and Human Services..
			5.Interagency working group
 (a)In generalThe Secretary of Health and Human Services may establish an interagency working group in order to improve coordination of programs and activities within the Department of Health and Human Services to prevent preterm birth, infant mortality, and related adverse birth outcomes.
 (b)DutiesThe working group established under subsection (a) shall— (1)identify gaps, duplication, or overlap in Federal programs and activities related to preterm birth and infant mortality;
 (2)assess the extent to which the goals and metrics of relevant programs and activities within the Department of Health and Human Services are aligned;
 (3)assess the extent to which such programs are coordinated across agencies within such Department; and
 (4)make specific recommendations, as applicable, to reduce or minimize unnecessary duplication and overlap and improve coordination of goals, programs, and activities across agencies within such Department.
 (c)ReportNot later than 1 year after the date on which the working group is established under subsection (a), the Secretary of Health and Human Services shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report summarizing the findings of the working group under subsection (b) and the specific recommendations to improve Federal programs at the Department of Health and Human Services under subsection (b)(4).
			